         Case: 1:21-cv-00047-DAS Doc #: 19 Filed: 08/10/21 1 of 1 PageID #: 50




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

MICHAEL CLINTON ELEOPOULOS                                                             PLAINTIFF

v.                                                                             No. 1:21CV47-DAS

LEE COUNTY TUPELO ADULT JAIL, ET AL.                                               DEFENDANTS

                                    ORDER OF DISMISSAL

       The court takes up, sua sponte, the dismissal of this cause. On July 15, 2021, the court

entered an order requiring the plaintiff to name a valid defendant in this case. The court

cautioned the plaintiff that failure to comply with the order would result in the dismissal of this

case without prejudice. Despite this warning, the plaintiff has failed to comply with the court’s

order, and the deadline for compliance passed on August 6, 2021. This case is therefore

DISMISSED without prejudice for failure to prosecute and for failure to comply with an order

of the court under FED. R. CIV. P. 41(b).

       SO ORDERED, this, the 10th day of August, 2021.


                                                      /s/ David A. Sanders
                                                      DAVID A. SANDERS
                                                      UNITED STATES MAGISTRATE JUDGE
